EXHIBIT 21 SUBSIDIARIES OF THE REGISTRANT Name of Subsidiary State of Incorporation Owner % Ownership The Westcap Corporation (of Delaware) Delaware National Western Life Insurance Company 100% NWL Investments, Inc. Texas National Western Life Insurance Company 100% NWL Financial, Inc. Nevada National Western Life Insurance Company 100% NWL Services, Inc. Nevada National Western Life Insurance Company 100% NWLSM, Inc. Nevada National Western Life Insurance Company 100% Regent Care San Marcos Holdings, LLC Texas National Western Life Insurance Company 100% The subsidiaries conduct business under the same corporate names as detailed above.
